DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the claim rejection of claim 17 under 35 U.S.C. § 112(b), the Examiner withdraws the rejection in view of the claim amendments submitted.

Response to Arguments
Applicant argues that Watson does not teach “a first temperature sensor for measuring a temperature of the gas in the working chamber and a second temperature sensor for measuring a temperature of the gas flow”.  The Examiner respectfully disagree.
Watson teaches including a first temperature sensor for measuring a temperature of the gas in the working chamber (temperature sensor 330 (the "gas sensor"), col. 8, ll. 46-47 and Fig. 3, reproduced below, Watson).

    PNG
    media_image1.png
    370
    441
    media_image1.png
    Greyscale

Watson also teaches a second temperature sensor (temperature sensor 930 of water passing through the heat exchanger, col. 11, ll. 28-30, Watson) for measuring a temperature of the gas flow (“water passing through the heat exchanger used to cool the laser gas”, col. 11, ll. 28-30, Watson).  Examiner takes the position that temperature sensor 930 is capable of measuring, at least indirectly, the temperature of the gas flow.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a first temperature sensor for measuring a temperature of the gas in the working  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant asserts that the disclosure of paragraph [0018] that reads “temperature sensors arranged to determine the temperature of the workpiece, of the gas in the working chamber, e.g. at different areas and of other elements”, supports the inclusion of amendment that recites “a first temperature 
It appears that the Applicant combs the specification for details to support the added limitation absent context of the specification as a whole.  Specifically, paragraph [0017] reads “[t]he thermal stability of working area is greatly increased by the control of the temperature of the incoming gas flow” (emphasis added).  In view of the above, the Examiner takes the position that “the gas in the working chamber”, as read on paragraph [0018], is to be interpreted to read on “incoming gas flow”, rather than the temperature of gas inside the working chamber.
Second, Applicant asserts that the disclosure of paragraph [0018] that reads “[o]ther sensor means are arranged to measure the temperature of the fluid” should be interpreted to read on other sensor means are arranged to measure the temperature of the gas.  The Examiner respectfully disagrees.
Once again, it appears that the Applicant combs the specification for details to support the added limitation absent context of the specification as a whole.  As stated during the Interview Summary, “other temperature sensor means can be used to measure the temperature of the primary water circuit of the heat exchanger 80, the temperature of the machine structure and/or the workpiece 22” (emphasis added).  The specification is completely silent regarding that the “other temperature sensor means” is capable or intended to measure the 
Third, Applicant asserts that original claim 8 “recites at least one temperature sensor that is configured to determine the temperature of the gas in the working chamber”.  The Examiner respectfully disagrees.
The Examiner is required to interpret the claims in light of the specification.  The claim set dated 04/04/2018 reads “at least one temperature sensor (84, 86)”.  Further, paragraph [0034] states “[o]ne of the temperature sensors 84, for example an infrared sensor, may be adjusted in such a way that the temperature of the workpiece 22 can be determined” (emphasis added).  In additionally, paragraph [0034] states “temperature sensor 86 can be adjusted to measure the temperature of the incoming gas flow 44, pressed in or sucked in the enclosed working chamber 28” (emphasis added).  Moreover, Fig. 2, reproduced below, clearly shows temperature sensor 86 is outside the working chamber 28.

    PNG
    media_image2.png
    503
    440
    media_image2.png
    Greyscale


In view of the above, the Examiner takes the position that the limitation from now-cancelled claim 8 is to be interpreted to read on “temperature sensors 84 and 86”, rather than a temperature sensor that measures the temperature of gas inside the working chamber.
Claims 2-3, 5-7, 9-14, and 16-21 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 11-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 75140015 (hereinafter Elliott) and further in view of U.S. Patent No. 5748656 (hereinafter Watson).
Regarding claim 1, Elliott discloses a laser machining system (system 10, Fig. 1B, reproduced below, Elliott) with a controller (computer 72, Fig. 6A, Elliott), a laser ablation apparatus (optical subsystem 16, Fig. 5A, Elliott) and a gas supply (gas/exhaust subsystem 18, Fig. 4, Elliott) and a temperature system (chiller 52, col. 8, ll. 59-60, Elliott), the laser ablation apparatus (optical subsystem 16, Fig. 5 A, Elliott) comprising a laser (laser 54, Fig. 5 A, Elliott) for generating a laser beam (optical radiation, col. 5, ll. 52-55 and Fig. 1B, Elliott) directed onto a surface of a workpiece (substrate 26, Fig. 1B, Elliott) to be machined, wherein the workpiece (substrate 26, Fig. 1B, Elliott) is disposed in an accommodation device (handling subsystem 12, Fig. 2, Elliott) placed in a working chamber (chamber 14, Fig. 1B, Elliott), and wherein the working chamber (chamber 14, Fig. 1B, Elliott) comprises at least one Elliott) and at least one outlet for a gas (outlet above pressure control valve 66, Fig. 1B, Elliott), the gas supply (gas/exhaust subsystem, Fig. 4, Elliott) is providing a gas flow to (gas/water vapor/ozone mixture, col. 8, ll. 17-23, Elliott) in the working chamber (chamber 14, Fig. 1, Elliott).

    PNG
    media_image3.png
    323
    432
    media_image3.png
    Greyscale


Elliott also discloses the temperature system (chiller 52, col. 8, ll. 59-60 and Fig. 5A, reproduced below, Elliott) is adjusting the temperature of the laser (col. 8, l. 53, Elliott) and including a second temperature sensor (“[c]hiller 52 may also include temperature, pressure, water flow, and other sensors to monitor performance”, col. 8, ll. 59-60, Elliott) for measuring a temperature of the gas flow (Elliott also discloses that “heat is passed from the laser to the water”.  See col. 8, ll. 56-57.  Examiner takes the position that temperature sensors included in the Elliott) monitoring the second temperature sensor (“[c]hiller 52 may also include temperature, pressure, water flow, and other sensors to monitor performance”, col. 8, ll. 59-60, Elliott).  Even if Applicant takes the position that Elliott does not disclose the second temperature sensor, which the Examiner does not concede, the second temperature sensor will be taught by the other cited prior art references.

    PNG
    media_image4.png
    211
    489
    media_image4.png
    Greyscale

Further, Elliott discloses sensors for measuring the gas in the working chamber (“[v]acuum chamber 42 may employ sensors that detect pressure and/or gas concentrations”, col. 6, ll. 58-60, Elliott).
Elliott also discloses the controller (computer 72, Fig. 6A, Elliott) monitoring the gas flow (“[a] measurement is made to ensure gas flow and pressure control set-points are met per step 182”, col. 17, ll. 59-61 and Fig. 10B, Elliott).
Elliott does not explicitly disclose the temperature system adjusting the temperature of the gas flow and including a first temperature sensor for measuring a temperature of the gas in the working chamber and a second temperature sensor for measuring a temperature of the gas flow, and the controller monitoring the first temperature and the second temperature sensor, and being adapted to control the temperature system and the gas supply based on the first temperature sensor and the second temperature sensor.
Watson is directed toward improving excimer lasers, solid-state lasers, liquid lasers, or free-electron lasers used in photolithography (col. 6, ll. 42-44). Watson teaches the temperature system adjusting the temperature of the gas flow (“[w]hen a gas sensor is used to measure gas temperature, the control system can maintain the gas temperature very near to the desired temperature during laser operation”, col. 10, ll. 1-4, Watson) and including a first temperature sensor for measuring a temperature of the gas in the working chamber (temperature sensor 330 (the "gas sensor"), col. 8, ll. 46-47 and Fig. 3, reproduced below, Watson).

    PNG
    media_image1.png
    370
    441
    media_image1.png
    Greyscale

Watson also teaches a second temperature sensor (temperature sensor 930 of water passing through the heat exchanger, col. 11, ll. 28-30, Watson) for measuring a temperature of the gas flow (“water passing through the heat exchanger used to cool the laser gas”, col. 11, ll. 28-30, Watson).  Examiner takes the position that temperature sensor 930 is capable of measuring, at least indirectly, the temperature of the gas flow.
Watson also teaches the controller monitoring the first temperature sensor (“[t]he temperature of the gas is measured by a temperature sensor and monitored by a microprocessor-based controller”, col. , ll. 40-45, Watson) and the second temperature sensor (“temperature of water [i.e., temperature sensor 930] can be used … to adjust the position of the 3-way valve or other cooling-water flow Watson), and being adapted to control the temperature system and the gas supply (“[w]hen a gas sensor is used to measure gas temperature, the control system can maintain the gas temperature very near to the desired temperature during laser operation. Gas is consumed at a consistent rate”, col. 10, ll. 1-4, Watson) based on the first temperature sensor and the second temperature sensor (“temperature of water can be used in conjunction with the gas temperature signal to adjust the position of the 3-way valve or other cooling-water flow regulating device to provide faster and more accurate control” emphasis added, col. 11, ll. 30-34, Watson).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elliott to incorporate the teachings of Watson to have the temperature system adjusting the temperature of the gas flow and including a first temperature sensor for measuring a temperature of the gas in the working chamber and a second temperature sensor for measuring a temperature of the gas flow, and the controller monitoring the first temperature and the second temperature sensor, and being adapted to control the temperature system and the gas supply based on the first temperature sensor and the second temperature sensor.  One skilled in the art would have been motivated Watson, Title.
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above. Additionally, Elliott discloses wherein the gas supply (gas/exhaust subsystem 18, Fig. 4, Elliott) comprises a gas supply structure (gas delivery module 61, Fig. 4, Elliott) and a gas removal structure (pressure control valve 66, Fig. 1B, Elliott) such that an incoming gas flow (gas flowing through inlet 24, Fig. 1B, Elliott) is pressed in or sucked in the working chamber (chamber 14, Fig. 1B, Elliott) by means of a pump (exhaust vacuum pump 68, Fig. 4, Elliott) and at least one outlet (outlet above pressure control valve 66, Fig. 1B, Elliott).
Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above. Additionally, Elliott discloses wherein the temperature system (chiller 52, Fig. 5A, Elliott) comprises at least one device to adjust the temperature (flexible piping which acts as a heat exchanger, col. 8, ll. 55-56, Elliott) of an incoming gas flow (gas flowing through inlet 24, Fig. 1B, Elliott).
Regarding claim 6, the cited prior art references teach all of the limitations of claim 5, which claim 6 depends upon, as discussed above.  Additionally, Elliott discloses wherein the at least one device (flexible piping, col. 8, ll. 55-56, Elliott) i.e., gas flow) to the water. The water then returns to the refrigeration unit where heat is removed from the water and circulated back to the laser 54” emphasis added, col. 8, ll. 53-56, Elliott).
Regarding claim 11, the cited prior art references teach all of the limitations of independent claim 1, which claim 11 depends upon, as discussed above. Additionally, Elliott discloses wherein a tray (destruct cartridge 69, Fig. 4, Elliott) is arranged such that a portion of the ablation debris is collected (col. 6, ll. 9-12, Elliott).
Regarding claim 12, the cited prior art references teach all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above. Additionally, Elliott discloses wherein a filtering means (filtering modules, col. 8, ll. 37-39, Elliott) is arranged at a gas removal structure (pressure control valve 66, Fig. 1B, Elliott) adapted to absorb ablation debris (exhausted gas and combustion by-products may be passed through an ozone destruction module 69 and filtering modules, col. 8, ll. 37-39 and Fig. 4, reproduced below, Elliott).

    PNG
    media_image5.png
    245
    497
    media_image5.png
    Greyscale


Regarding claim 18, the cited prior art references teach all of the limitations of independent claim 1, which claim 18 depends upon, as discussed above. Additionally, Elliott discloses wherein the temperature system (chiller 52, Fig. 5A, Elliott) comprises a heating or cooling device (flexible piping, col. 8, ll. 55-56, Elliott) that includes a heat exchanger utilizing water (“[c]hiller 52 typically consists of a water refrigeration unit combined with a circulation pump for passing chilled water through flexible piping to laser 54 where heat is passed from the laser (i.e., gas flow) to the water. The water then returns to the refrigeration unit where heat is removed from the water and circulated back to the laser 54”, col. 8, ll. 53-56, Elliott).
Regarding claim 20, the cited prior art references teach all of the limitations of independent claim 1, which claim 20 depends upon, as discussed above. Additionally, Elliott discloses the gas supply (gas/exhaust subsystem 18, Fig. 4, Elliott) supplying a gas flow to the working chamber (chamber 14, Fig. 1B, Elliott).  Elliott also discloses the laser ablation apparatus (optical subsystem 16, Fig. 5A, Elliott).
However, the cited prior art references, as currently applied, do not explicitly teach the flow of the gas both to the working chamber and to the laser ablation apparatus.
Watson is directed toward improving excimer lasers, solid-state lasers, liquid lasers, or free-electron lasers used in photolithography (col. 6, ll. 42-44). Watson teaches the flow of the gas to the laser ablation apparatus (fan 300 circulates gas in the discharge chamber, col. 7, ll. 36-38 and Fig. 3, reproduced below, Watson).

    PNG
    media_image1.png
    370
    441
    media_image1.png
    Greyscale

prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980) (citations omitted). See also MPEP 2144.06.
In the instant case, Elliott’s disclosure of supplying a gas to the working chamber is a first composition for the purpose of laser processing of semiconductors.  Watson’s teaching of supplying a gas to the discharge chamber that generates the laser beam is a second composition for the purpose of laser processing of semiconductors (col. 1, ll. 12-20). The Examiner takes the position that it would have been obvious to a person of ordinary skill in the art to combine the previous two compositions to produce a third composition that supplies gas to both the working chamber and the laser ablation apparatus would continue to serve the purpose of laser processing of semiconductors.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elliott to incorporate the teachings of Watson to have the flow of the gas both to the working chamber and to the laser ablation apparatus.  One skilled in the art Watson, Title.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Watson and further in view of U.S. Patent Application Publication No. 2006/0108221 (hereinafter Goodwin) with OSHA, presented in the first Non-Final Office Action, being used as supporting documentation.
Regarding claim 2, the cited prior art references teach all of the limitations of claim 1, as discussed above, which claim 2 depends upon.  Additionally, Elliott also discloses wherein the gas (gas delivery module 61 may include “gas generator, or other device suitable for generating... a desire gas for delivery to vacuum chamber 42”, col. 7, ll. 56-58, Elliott).
However, the cited prior art references do not explicitly teach the gas is air from the surrounding environment.
Goodwin is directed toward monitoring contaminants in gas used in semiconductor manufacturing process such as photolithographic process.  Goodwin teaches the gas is air from the surrounding environment (air is supplied from outside the fabrication facility, paragraph [0028] and reference number 42 from Fig. 2, Goodwin).
Elliott to incorporate the teachings of Goodwin to provide gas/air from the surrounding environment.  One skilled in the art would have been motivated to combine the references because doing so would provide a constant supply of gas and by eliminating the need to store pressurized tanks of gas, warehouse storage capacity increases and safety improves.  An example of the hazards posed by pressurized gas tanks are three fatalities relating to compressed air accidents in 2019, according to OSHA.

Claims 7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Watson and further in view of U.S. Patent No. 6588437 (hereinafter Higashi).
Regarding claim 7, the cited prior art references teach all of the limitations of claim 1, as discussed above, which claim 7 depends upon.  Additionally, the cited prior art references teach wherein the temperature system (chiller 52, Fig. 5A, Elliott), at least one temperature sensor (“[c]hiller 52 may also include temperature ... and other sensors to monitor performance thereof, col. 8, ll. 59-60, Elliott), and the workpiece (substrate 26, Fig. 1B, Elliot).


Higashi is directed toward an apparatus used in removing photoresist residues from integrated circuit wafers.  Highashi teaches wherein the temperature system comprises at least one temperature sensor (thermal sensor 42, Fig. 1 and col. 4, ll. 10-11, Higashi) configured to determine the temperature of the workpiece.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elliott to incorporate the teachings of Higashi to include the temperature system comprising at least one temperature sensor configured to determine the temperature of the workpiece.  One skilled in the art would have been motivated to combine the references because herein because the temperature of the gas relative to the wafer surface is controllable to influence the rate of condensation, which in turn maximizes the reaction rate.  See Higashi, col. 4, l. 65 - col. 5, l. 2 and col. 5, l. 64 - col. 6, l. 3.
Regarding claim 9, the cited prior art references teach all of the limitations of claim 7, which claim 9 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the temperature determined by the at least Higashi) is used by the controller (computer 72, Fig. 6A, Elliott) to control a heat exchanger (“[c]hiller 52 typically consists of a water refrigeration unit combined with a circulation pump for passing chilled water through flexible piping to laser 54 where heat is passed from the laser (i.e., gas flow) to the water. The water then returns to the refrigeration unit where heat is removed from the water and circulated back to the laser 54”, col. 8, ll. 53-56, Elliott) such to adjust the temperature of an incoming gas flow (“[t]he flow rate and/or temperature of water can be used in conjunction with the gas temperature signal to adjust the position of the 3-way valve or other cooling-water flow regulating device to provide faster and more accurate control.”, col. 11, ll. 30-34, Watson) to a predetermined value (“the control system can maintain the gas temperature very near to the desired temperature during laser operation”, col. 10, ll. 1-4, Watson).
Regarding claim 21, the cited prior art references teach all of the limitations of claim 1, as discussed above, which claim 21 depends upon.  Additionally, the cited prior art references teach the controller (computer 72, Fig. 6A, Elliott), the temperature system (chiller 52, col. 8, ll. 59-60, Elliott), the gas supply (gas/exhaust subsystem 18, Fig. 4, Elliott), and the workpiece (substrate 26, Fig. 1B, Elliott).


Higashi is directed toward an apparatus used in removing photoresist residues from integrated circuit wafers.  Highashi teaches wherein the controller is further adapted to control the temperature system (“[t]he system may further include a thermal control configured to provide a differential temperature between a portion of a work piece positioned on the support apparatus and gaseous material passed into the chamber by the flow component”, col. 2, ll. 39-43 and Abstract, Higashi) and the gas supply based on a temperature of the workpiece (thermal sensor 42, Fig. 1 and col. 4, ll. 10-11, Higashi).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elliott to incorporate the teachings of Higashi to include the controller is further adapted to control the temperature system and the gas supply based on a temperature of the workpiece.  One skilled in the art would have been motivated to combine the references because herein because the temperature of the gas relative to the wafer surface is controllable to influence the rate of condensation, which in turn maximizes the reaction rate.  See Higashi, col. 4, 1. 65 - col. 5, 1. 2 and col. 5, 1. 64 - col. 6, 1. 3.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Watson and further in view of U.S. Patent Application Publication No. 20180186082 (hereinafter Randhawa).
Regarding claim 10, the cited prior art references teach all of the limitations of claim 1, as discussed above, which claim 10 depends upon.  Additionally, the cited prior art references teach the gas flow (ratio of gas/water vapor/ozone, col. 8, l. 10, Elliott) and the working chamber (chamber 14, Fig. 1B, Elliott).
However, the cited prior art references does not explicitly teach wherein the incoming gas flow is passed through a filtering means before entering the working chamber.
Randhawa is directed toward direct evaluation of thermal lens of optical arrangement using associated test signals.  Randhawa teaches wherein the incoming gas flow is passed through filter means before entering the working chamber (“one or more filtration devices coupled to intake and/exit outlets”, paragraph [0332], Randhawa).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Elliott to incorporate the teachings of Randhawa to provide the incoming gas flow is passed through a filter means before entering the working chamber.  One Randhawa.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Watson and further in view of Chinese Patent No. 102151987 (hereinafter 987).  All references to 987 will be references to the translation which is attached to the previous Office Action.
Regarding claim 13, the cited prior art references teach all of the limitations of claim 1, as discussed above, which claim 13 depends upon.  Additionally, the cited prior art references teach the working chamber (chamber 14, Fig. 1B, Elliott).
However, the cited prior art references does not explicitly teach wherein the working chamber is limited by a double wall.
987 is directed toward a temperature controlled enclosure that houses a laser machining tool.  987 teaches wherein the working chamber is limited by a double wall (double-layer structure, paragraph [0019], 987).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elliott to incorporate the teachings of 987 to provide the working chamber being limited by a double wall.  One skilled in the art would have been motivated to combine the references because due to the design of the double-layer box solves the problem of the high-temperature seal.  See Abstract, 987.
Regarding claim 14, the cited prior art references teach all of the limitations of claim 13, as discussed above, which claim 14 depends upon.  Additionally, the cited prior art references teach wherein the double wall (double-layer structure, paragraph [0019], 987) of the working chamber (chamber 14, Fig. 1B, Elliott) provides a gap, which is filled with an insulation material (the two-layer structure is packed with asbestos, paragraph [0019], 987).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Watson and further in view of German Patent Application Publication No. DE 102009017441A1 (hereinafter Blanke) and U.S. Patent No. 5643472 (hereinafter Engelsberg).
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above. Additionally, Elliott discloses the gas supply (gas/exhaust subsystem 18, Fig. 4, Elliott) to provide the flow of the gas in the working chamber (chamber 14, Fig. 1B, Elliott).

Blanke is directed toward laser beam machining method for machining a workpiece.  Blanke teaches the at least one nozzle (nozzle, Abstract, Blanke) is connected to the gas supply to provide the flow of the gas in the working chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elliott to incorporate the teachings of Blanke to include the at least one nozzle is connected to the gas supply to provide the flow of the gas in the working chamber. One skilled in the art would have been motivated to combine the references because doing so would better discharge the sublimated material from the workpiece and the reaction rate between metal and oxygen is increased.  See Blanke, paragraph [0023].
However, the cited prior art references do not explicitly teach wherein the at least one nozzle is configured to generate a laminar flow of gas through the working chamber.
Engelsberg is directed toward a selective removal of material by irradiation. Engelsberg teaches wherein the at least one nozzle is configured to generate a Engelsberg) through the working chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elliott to incorporate the teachings of Engelsberg to include the at least one nozzle is connected to the gas supply to provide the flow of the gas in the working chamber.  One skilled in the art would have been motivated to combine the references because doing so would best avoid the possibility of contaminants entrained in the flow being deposited on the treatment surface.  See Engelsberg, col. 4, ll. 6-9.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Watson and further in view of Blanke.
Regarding claim 17, the cited prior art references teach all of the limitations of independent claim 1, which claim 17 depends upon, as discussed above. Additionally, Elliott discloses wherein a laser head (scan head 58, Fig. 5A, Elliott) of the laser ablation apparatus (optical subsystem 16, Fig. 5A, Elliott) comprises a re-directing arrangement (beam steering module 56, col. 8, ll. 44-45 and col. 10, ll. 46-61, Elliott) disposed in the working chamber (chamber 14, Fig. 1B, Elliott) for directing the laser beam (optical radiation, col. 5, ll. 52-55 and Fig. 1B, Elliott) of Elliott) and the re-directing arrangement (beam steering module 56, col. 8, ll. 44-45 and col. 10, ll. 46-61, Elliott).
However, Elliott does not explicitly disclose wherein the at least one nozzle is configured to direct ablation debris away from the re-directing arrangement.
Blanke is directed toward laser beam machining method for machining a workpiece.  Blanke teaches wherein the at least one nozzle (nozzle, Abstract, Blanke) is configured to direct ablation debris away (“[t]he cooled cutting gas [5] can ... [be used] for the rinsing or rinsing the lens of the focusing device”, paragraph [0016] and Fig. 1, reproduced below, Blanke) from the re-directing arrangement.

    PNG
    media_image6.png
    207
    297
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elliott to incorporate the teachings of Blanke to include a temperature system provided to adjust the temperature of the gas flow.  One skilled in the art would Blanke, paragraph [0023].
Regarding claim 19, the cited prior art references teach all of the limitations of claim 18, which claim 19 depends upon, as discussed above.  Additionally, Elliott discloses wherein the temperature system (chiller 52, Fig. 5A, Elliott) is configured for cooling electrical devices (“[c]hiller 52 provides cooling to laser 54”, col. 8, 1. 53, Elliott) and the laser ablation apparatus (optical subsystem 16, Fig. 5A, Elliott).
However, the cited prior art references, as currently applied, do not explicitly teach wherein the temperature system is configured for cooling optical and mechanical components of the laser ablation apparatus.
Blanke is directed toward laser beam machining method for machining a workpiece.  Blanke teaches wherein the temperature system (device 10, Fig. 2, Blanke) is configured for cooling optical and mechanical components (“[o]ne another advantage is that the cooled gas and the Lens of Laserfokussiereinrichtung cools what the optical Properties of the lens maintains”, paragraph [0025], Blanke) of the laser ablation apparatus.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elliott to incorporate the teachings of Blanke to configure the temperature system for cooling optical and mechanical components of the laser ablation apparatus.  One skilled in the art would have been motivated to combine the references because doing so would eliminate a possible focus shift of precise laser components by heating.  See Blanke, paragraph [0025].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761